Title: To George Washington from d’Annemours, 6–7 June 1777
From: Annemours, Charles-François-Adrien Le Paulmier, chevalier d’
To: Washington, George



Sir,
Philadelphia June 6[-7]th 1777

I have the honour to Communicate to your Exelency a letter Which I intend to Send to the Persons I mention’d to you at moris town, when I had the honour to wait upon you there. I have not translated it in English Because I am conscious Colonel hamilton will do it (even verbally) Better than I Could have done in writing. I have Spared none of the Reasons that are able to Determine them to Come to that final Resolution, Which Both interest and Circumstances invite them to Come to. I Dare flatter my self that this, and those that will follow, will have some influence in a Cou[n]try where America and its inhabitants are But little Known; and it Gives me no Small Satisfaction to think that I may Possibly be of some utility in Accelerating the Glorious Revolution in Which your Exelency Acts so Bright a Part, and in the Success of which my particular inclination So much Concerns me.
I had flatter’d my self with the honour of following your Exelency in this Campaign. but having found Difficulties to do it with a Military title that might Suit the Circumstance I am in, and finding Equally some in doing it without any title at all, to my Great Regret I shall be Deprived of it, and the satisfaction it had been to me, to Draw the Sword in favour of the American Cause under your Exelency’s orders.
the last news from Europe Seems to Announce that England and france Are very near to throw off the veil of Dissimulation Behind which both have Acted to this time. however I am too much Acquainted with the Political Genius of Both Courts to Expect any considerable hostility will pass Between them till next Spring at which Epocha, I intimately Believe it will be impossible for any of them not to come to an open war; therefore I think your Exelency will have nothing to Depend upon this year But your military talents, the Zeal of your army and the Justice of your Cause. in this I am Disapointed, as I Expected the Rupture would have taken Room Sooner. and many observations and Reflexions having shewn me some inconveniencies I

fear Both your Exelency and the senate will meet with, I am Sorry for a Delay that By no means appears to me Seasonable. I Sincerely wish for the sake of America that the senate had multiply’d and Strenthen’d its Political Springs Abroad. this I think might have been and Still might be the surest means to Accelerate the Great Work of the Revolution. But of this I Can no more trust to Paper; and will not Besides, take in Political Speculations time which you Certainly Employ in calculating victories and the Defeat of america’s Ennemies upon its Continent. I am with the highest Respect Sir your Exelency’s most humble and obedient servant

Le Chevr D’anmours


P.S. After your Exelency’s inspection of the inclos’d I shall be oblig’d to it to send it Back to me Directed under the Cover of the Honorable Rd henry Lee at Mr shippens 4th Street Whom I shall inform on that Account.
June 7th. After my letter wrote I Enquired about sir Hry Lee, to Get informations from him on the surest means to Convey this to your Exelency, But was told he some Days Ago Sat out for virginia. At the same time I was inform’d of the Arrival of Several french officers amongst which a Brigadier General of Artillery in this Service. though, through the Difficultyes I observ’d Many foreign officers met with in Getting Employment I was Discourag’d from making any Application, however, Such is my Zeal for the Cause, and my Attachement to your Exelency, that if the Quantity of french officers now in your Army, or Any other Consideration, made it Necessary to you to have Another Aide de Camp—that Could Speak, Read and write Both Languages, I very Sincerely offer you my Services, and Whatever Small talents I may be Possesser of. and this without any other title, if this was the least Difficulty to grant one to me, or with any your Exelency Would Please. I Repeat it sir, I have no other motives But my Zeal and my veneration for you. if your Exelency did me the honour to Employ me, I will be Directed By that of your answer, and shall Certainly Repair at head Quarters as soon as the Little Preparations I would make for the Campaign will admit of, which very few Days would Be sufficient to Compleat.
I must add that, as to the letter I have inclos’d, the familliar Style it is wrote in, may Seem Surprising to you on some Account; But this is a Convention for some Reasons you may Guess. as to the freedom of some observations it Contains, I must observe that it was wrote as if for no Body’s inspection, and with that freedom and frankness which, let the Subject Be what it will, must Please a man of Général Washington’s Mind.

Mr De la Balme waits for his Commission to Repair incessantly at the Army.
Mr Lee Beeing Absent I shall be obliged to your Exelency to Direct any answer you would honour me with, at, and under the Cover of Dr Benj. Rush at Mrs yard’s 2d s[t]reet.

